Response to RCE
This action is responsive to the RCE filed on 10/09/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19, 21 are pending in the case.  Independent claims are 1 and 11. Claim 20 is canceled. Claim 21 is newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.

Priority
Application Claims Priority from Provisional Application 62566679, filed 10/02/2017

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 are rejected under 35 U.S.C. 103 as being obvious over Lawson et al. US 20150341469 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Lawson) in view of Beerana et 

As to independent claim 1, Lawson teaches:
A method for configuring a layout of an operator display in a process plant (See Figs. 3-6 and Abstract – a library of templates is stored on a cloud, the cloud templates can be downloaded and installed on a client device i.e. operator display device. A template is a UI consisting of a specific layout, as defined in dictionaries. Then see Fig. 1 with [0045]-[0046] template developers develop templates for upload to cloud, then client devices can download from cloud. See [0041] which mentions the present invention involves industrial devices in a plant, thus process plant), the method comprising:
presenting, via a user interface of a computing device executing a graphical display configuration application in a configuration environment of a process plant, one of a plurality of layout (See Fig. 6 with [0061] – “To facilitate access to this cloud-based development environment, the provisioning system 608 can serve a development interface to the development workstation 602 that serves as an interface to the development environment”, thus presents a development interface [i.e., user interface of a computing device executing a graphical display configuration application] for displaying a plurality of templates/layouts. And the paragraph further mentions development workstation 602, and [0041] mentions a plant, thus the workstation is a configuration environment of a process plant) in which display views depicting control elements included in an operating environment of the process plant are presented in an operator application in the operating environment of the process plant (See Fig. 5 which shows both the configuration environment on the left of the figure, and the operating environment on the right of the figure. In regards to claimed display views depicting control elements, see Fig. 15 with [0107] mentions a control panel template received by a client device within the operating environment, and the control panel template is an interface [i.e., display view] that has control elements that allow the user to e.g. define industrial devices);
Lawson does not explicitly describe the specific details of the development interface, in other words Lawson does not teach: presenting a graphical user control for selecting one of a plurality of layouts;
Receiving, via the graphical user control, a selection of one of the plurality of layouts; and
Downloading the selected layout into a user interface device, thereby cause a presentation, at the user interface device, the selected layout. 
Beerana teaches: presenting a graphical user control for selecting one of a plurality of layout (See Fig. 5 with [0042] which mentions selection of themes, and see [0054] the user input can be touch input or mouse [i.e., graphical user controls]);
Receiving, via the graphical user control, a selection of one of the plurality of layouts (See Fig. 8 step 820 with [0060] – “At operation 820, a configuration user interface may be presented by the meeting room management device (through a display device) to allow selection and customization of a theme, a layout of user interface elements”); and
Downloading the selected layout into a user interface device different from the computing device, thereby cause a presentation, at the user interface device, the selected layout (See Fig. 8 step 840 with [0061] the customized/selected layouts can be deployed to each of the display devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the development interface as taught by Lawson to include a method of customizing layouts and then deploying them to different devices as taught by Beerana. Motivation to do so would be for avoiding “When different user interfaces are presented in a multi-device environment for different functionalities, lack of cohesion may degrade user experience” (See Beerana [0002]).

Presentation of the plurality of display views within the one or more display regions according to the selected layout.
Scott teaches: wherein each of the plurality of layouts divides one or more user interfaces into one or more display regions, and wherein the layout defines the one or more display regions for dividing a display screen area in the operating environment (See Fig. 12 with [0098] main region 302, charts 304-312, gadgets 314-318. See also Fig. 7 where the selectable layout options clearly illustrate layouts with single region or multiple divided regions);
Presentation of the plurality of display views within the one or more display regions according to the selected layout (See Fig. 7 with [0091] user can select layout options, and Fig. 12 with [0098] which shows a particular layout with multiple regions [i.e., plurality of display views] is acquired for display; the user can further modify each display view by adding e.g. charts or gadgets as explained in [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

claim 2, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein each of the one or more display regions has a display view type and presents display views matching the display view type.
Scott further teaches: wherein each of the one or more display regions has a display view type and presents display views matching the display view type (See Fig. 20, a dropdown menu Language specifies English [i.e. display view type] to be used for dashboard. See Fig. 12 where everything in the dashboard is in English. See also Figs. 13-14 with [0098]-[0099], user can add a gadget by selecting a type of gadget [i.e., display view type] and the selection will add a new window detailing the selected gadget type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 3, Lawson as modified teaches all the limitations of claim 2 as cited above.
Lawson teaches the graphical user control but Lawson as modified does not teach: for each of the one or more display regions corresponding to the selected layout, receiving, via the graphical user control, a selection of a display view type for presenting display views matching the selected display view type
 (See Fig. 7 with [0092] user can select what objects for each region of the dashboard. Note limitation “for presenting display views” is intended use limitations.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 4, Lawson as modified teaches all the limitations of claim 3 as cited above.
Lawson as modified teaches the downloading of the selected layout as cited above, but Lawson as modified does not teach: wherein downloading the selected layout and the plurality of display views into the user interface device includes downloading the selected layout, the selected display view types for each display region in the selected layout, and the plurality of display views into the user interface device for execution in the operating environment of the process plant to thereby cause the presentation, at the user interface device, of the plurality of display views within the one or more display regions according to the selected layout and the selected display view types for each display region.
Scott further teaches: the selected display view types for each display region in the selected layout, and the plurality of display views into the user interface device for execution in the operating (Scott further teaches acquiring the selected layout, selected language type and also objects to include in each region of the dashboard, and the plurality of areas of the dashboard layout; see Figs. 7, 20, 12, and paragraphs [0091], [0092]. Note, that the limitation of “…for execution in the operating environment” is intended use.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 5, Lawson as modified teaches all the limitations of claim 3 as cited above.
Lawson as modified does not teach: wherein receiving, via the graphical user control, a selection of a display view type includes receiving a selection of at least one of: 
a watch area display view type;
an alarm banner display view type; 
a historized parameters display view type; or 
a process section display view type at one or more levels of detail. 
Scott further teaches: wherein receiving, via the graphical user control, a selection of a display view type includes receiving a selection of at least one of: 
 (See Fig. 13 with [0092], graphs or charts or gadgets can be added, such as for tracking compressor 1); 
an alarm banner display view type; 
a historized parameters display view type; or 
a process section display view type at one or more levels of detail. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 6, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a single-screen layout and the user interface device for execution in the operating environment includes one user interface.
Scott further teaches: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a single-screen layout and the user interface device for execution in the operating environment includes one user interface (See Fig. 7 Design panel 179 has a single screen layout option. See Fig. 12 which shows a single UI for a dashboard). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions (Suggested by Scott [0018]).

As to dependent claim 7, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a quad-screen layout and the user interface device for execution in the operating environment includes one user interface.
Scott further teaches: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a quad-screen layout and the user interface device for execution in the operating environment includes one user interface (See Fig. 7 Design panel 179 has a quad screen layout option. See Fig. 12 which shows a single UI for a dashboard). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 10, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein the plurality of layouts include at least one of: 
a single-screen layout;

a quad-screen layout; 
an overhead and dual-screen layout; or 
a wall-screen and dual-screen layout. 
Scott further teaches: wherein the plurality of layouts include at least one of: 
a single-screen layout (See Fig. 7); 
a dual-screen layout; 
a quad-screen layout (See Fig. 7); 
an overhead and dual-screen layout; or 
a wall-screen and dual-screen layout. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to independent claim 11, it is rejected under similar rationale as claim 1 as cited above. However claim 11 recites additional limitations. Lawson further teaches the additional limitations: one or more processors (See Fig. 19 with [0115] processor 1914); a user interface (Fig. 19 user interface 1926); a communication unit (See Fig. 19 communication 1915); and a non-transitory computer-readable medium (See Fig. 19 system memory 1916) coupled to the one or more processors, the user interface, and the communication unit, the non-transitory computer-readable medium storing a (As cited in claim 1, see [0061] configuration interface).

As to dependent claim 12, it is rejected under similar rationale as claim 2 as cited above. 

As to dependent claim 13, it is rejected under similar rationale as claim 3 as cited above. 

As to dependent claim 14, it is rejected under similar rationale as claim 4 as cited above. 

As to dependent claim 15, it is rejected under similar rationale as claim 5 as cited above. 

As to dependent claim 16, it is rejected under similar rationale as claim 6 as cited above. 

As to dependent claim 17, it is rejected under similar rationale as claim 7 as cited above. 

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being obvious over Lawson et al. US 20150341469 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Lawson) in view of Beerana et al. US 20180314391 A1, (hereinafter Beerana) in view of Scott et al. US 20140108985 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Scott) in view of Hamada et al. US 20180275945 A1, (hereinafter Hamada).

As to dependent claim 8, Lawson as modified teaches all the limitations of claim 1 as cited above.
 but Lawson as modified does not teach: obtaining a screen size of the user interface device executing the operator application; and 
presenting a preview of the one or more user interfaces according to the selected layout and the screen size of the user interface device executing the operator application. 
Hamada teaches: obtaining a screen size of the user interface device (See [0059] screen size of touch panel is obtained); and 
presenting a preview of the one or more user interfaces according to the screen size of the user interface device (See [0059] preview is generated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson to include the preview method of Hamada. Motivation to do so would be for an effective preview function that takes into account the screen size.

As to dependent claim 9, Lawson as modified teaches all the limitations of claim 8 as cited above.
Lawson as modified does not teach: wherein the user interface device executing the operator application and the computing device executing the graphical display configuration application are a same device.
Scott further teaches: wherein the user interface device executing the operator application and the computing device executing the graphical display configuration application are a same device (See [0056] the workstation 50 [i.e., user interface device] may include the display/viewing application 20 AND also configuration application 84 [i.e., graphical display configuration application] for dashboard creation. Thus the workstation 50 is both a configuration environment of a process plant and also an operating environment of the process plant as further explained below); and
(See [0056] display application 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).
Lawson as modified does not teach: wherein obtaining a screen size of the user interface device includes receiving a request to automatically detect the screen size of the computing device executing the graphical display configuration application. 
Hamada teaches: wherein obtaining a screen size of the user interface device includes receiving a request to automatically detect the screen size of the computing device (See [0059] user performs preview function i.e. request for preview. The Terminal then acquires the screen size.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scott to include the preview method of Hamada. Motivation to do so would be for an effective preview function that takes into account the screen size.

As to dependent claim 18, it is rejected under similar rationale as claim 8 as cited above. 

As to dependent claim 19, it is rejected under similar rationale as claim 9 as cited above. 

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Lawson et al. US 20150341469 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Lawson) in view of Beerana et al. US 20180314391 A1, (hereinafter Beerana) in view of Scott et al. US 20140108985 A1, (Cited by Applicant in 

As to dependent claim 21, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein the layout includes a link between at least two of the display regions, such that one of the at least two display regions is dependent on another of the at least two display regions.
Hoford teaches: wherein the layout includes a link between at least two of the display regions, such that one of the at least two display regions is dependent on another of the at least two display regions (See Fig. 3 with [0049] layout constraints are defined such that a first UI element [i.e., first display region] is linked spatially with a second UI element [i.e., second display region]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson to include the method of Hoford. Motivation to do so would be for avoiding time consuming methods involved in development of user interfaces (See Hoford [0003]).

Response to Arguments
Applicant’s arguments and amendments regarding the previous 103 rejections have been considered but are rendered moot in view of new ground of rejection.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171